Case 1:14-cr-00072-SPW Document 63 Filed 06/19/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR 14-72-BLG-SPW

Plaintiff,
VS. ORDER

RICHARD JUNIOUS HILL, JR.,

 

Defendant.

 

Upon the Defendant’s Motion to Terminate Supervised Release (Doc. 56),
pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P. 32.1(c)(2), and for the
reasons stated on the record,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Richard Junious Hill Jr.’s supervised release is terminated as of the date of this
Order.

The Clerk shall forthwith notify the parties and the U.S. Probation Office of
the making of this Order.

whe...
sg bo
DATED this /¢ day of June, 2020. |

   

sory 9

i ee eg

 

“SUSAN P. WATTERS
United States District Judge
